Citation Nr: 1608576	
Decision Date: 03/03/16    Archive Date: 03/09/16

DOCKET NO.  09-49 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to a rating in excess of 20 percent for service-connected left foot plantar fasciitis with degenerative joint disease of the first metatarsophalangeal joint.

2. Entitlement to a rating in excess of 20 percent for service-connected right foot plantar fasciitis with degenerative joint disease of the first metatarsophalangeal joint.

3. Entitlement to a rating in excess of 10 percent for service-connected right knee patellofemoral syndrome.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Connor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1987 to April 2004.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran testified at a July 2011 videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims file. 

The claims were previously before the Board in January 2012 when they were remanded for additional development.  They have returned to the Board for adjudication.  By a rating decision dated in June 2012, the rating for the Veteran's bilateral feet plantar fasciitis was increased to 20 percent, effective October 14, 2008.  The Veteran continues to disagree with the assigned ratings. 


FINDINGS OF FACT

1. The Veteran's left foot plantar fasciitis has resulted in moderately severe symptomatology limiting his ability to walk and stand for extended periods.

2. The Veteran's right foot plantar fasciitis has resulted in moderately severe symptomatology limiting his ability to walk and stand for extended periods.

3. Even in consideration of his complaints of pain, pain on motion, and functional loss, the Veteran's right knee disability has been manifested by a range of motion no worse than 0 degrees to 75 degrees; and, instability and arthritis have not been clinically demonstrated.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 20 percent for left foot plantar fasciitis with degenerative joint disease of the first metatarsophalangeal joint are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 4.3, 4.7, 4.56, 4.71a, Diagnostic Code 5003-5284 (2015).

2. The criteria for a rating in excess of 20 percent for right foot plantar fasciitis with degenerative joint disease of the first metatarsophalangeal joint are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 4.3, 4.7, 4.56, 4.71a, Diagnostic Code 5003-5284 (2015).

3. The criteria for a rating in excess of 10 percent for right knee patellofemoral syndrome are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321(b) (1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostics 5003, 5099-5019, 5257, 5260, 5261 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via a letter dated in October 2008 of the criteria for establishing increased ratings, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates.  This letter accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO in December 2008.  Nothing more was required.

VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2015).  The Veteran's VA and service treatment records have been obtained, as have other treatment records adequately identified by the Veteran.  VA examinations have been provided; those examinations, in conjunction with the other evidence of record, describe the Veteran's feet and knee disabilities in sufficient detail for the Board to make an informed decision.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  


As noted above, the Veteran presented testimony during a July 2011 videoconference hearing.  When conducting a hearing, a VLJ must suggest that a claimant submit evidence on any issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2015).  The elements required for increased rating claims were discussed at the July 2011 hearing, and additional information concerning his relevant medical history was elicited.  Indeed, as a result of the Veteran's testimony, this case was remanded for additional development in January 2012.

Specifically, the Board directed the RO to obtain updated treatment records and schedule additional examinations.  The treatment records have been associated with the claims file and the additional examinations were performed in May 2012.  Based on the foregoing actions, the Board finds that VA substantially complied with the Board's remand directives in further developing the Veteran's claims.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999).

All necessary notification and development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  Bernard v. Brown, 4 Vet. App. 384 (1993).  Neither the appellant nor his representative has identified, and the record does not indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim decided herein.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Increased Ratings - Laws and Regulations

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  Although the disability must be considered in the context of the whole recorded history, including service medical records, the present level of disability is of primary concern in determining the current rating to be assigned.  See 38 C.F.R. § 4.2 (2007); Francisco v. Brown, 7 Vet. App. 55 (1994); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  If the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending, staged ratings may be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

It is the responsibility of the rating specialist to interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2.  Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses are prohibited.  38 C.F.R. § 4.14.

As a general matter, lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  As a layperson the Veteran is only competent to report observable symptoms - not clinical findings which are applied to VA's Schedule for Rating Disabilities.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Bruce v. West, 11 Vet. App. 405, 410-11 (1998).

When there is a question as to which of two evaluations to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating, otherwise the lower rating shall be assigned. 38 C.F.R. § 4.7.




A. Bilateral Feet Plantar Fasciitis

Plantar fasciitis is not specifically provided for under those diagnostic codes established for rating the feet in the musculoskeletal system.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5276 through 5284 (2015).  The Veteran's left and right foot disabilities have been rated as 20 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Codes 5003-5284.  Generally, hyphenated diagnostic codes are used when an unlisted disability is at issue.  See 38 C.F.R. § 4.27.  Use of the second diagnostic code helps provide further detail regarding the origins of the unlisted disability, the bodily functions affected, the symptomatology, and anatomical location.  Id.; see Tropf v. Nicholson, 20 Vet. App. 317, 321 (2006).  Additionally, the diagnostic code following the hyphen is the diagnostic code by which the disability is evaluated.  Id.

Under Diagnostic Code 5284, foot injuries are rated as 10, 20, or 30 percent disabling based on whether they are found to be moderate, moderately severe, or severe, respectively.  With actual loss of use of the foot, a 40 percent rating will be assigned.  See 38 C.F.R. § 4.71a, Diagnostic Code 5284.

Words such as "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2015).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2015).

VA General Counsel has determined that Diagnostic Code 5284 is a general diagnostic code under which a variety of foot injuries may be rated; that some injuries to the foot, such as fractures and dislocations for example, may limit motion in the subtalar, midtarsal, and metatarsophalangeal joints; and that other injuries may not affect range of motion.  Thus, General Counsel concluded that, depending on the nature of the foot injury, Diagnostic Code 5284 may involve limitation of motion.  VAOPGCPREC 9-98.

Diagnostic Code 5284 does not apply to the eight foot conditions (e.g. pes planus, hallux valgus) that are specifically listed under § 4.71.  See Copeland v. McDonald, 27 Vet.App. 333, 338 (2015).  The Court has also held that the plain meaning of the word "injury" limits the application of Diagnostic Code 5284 to disabilities resulting from actual injuries to the foot, as opposed to disabilities caused by, for example, degenerative conditions (thus rejecting Appellant's argument that DC 5284 is a "catch-all provision" and holding that the Secretary's interpretation of "injury" was entitled to deference).   See Yancy v. McDonald, 14-3390 (U.S. Vet.App. February 26, 2016).  However, unlisted foot conditions may still be rated under Diagnostic Code 5284 by analogy.  Id.

The Veteran's bilateral plantar fasciitis is not one the eight listed conditions.  He likewise experiences symptoms that are not necessarily explicitly listed in the rating schedule.  Application of Diagnostic Code 5284 by analogy is thereby deemed to be appropriate.

During the VA examination in November 2008, the Veteran reported that his condition was getting progressively worse.  Medical records show that he had plantar fasciotomies in October 2006 (left foot) and October 2007 (right foot).  He indicated that he had pain, swelling, stiffness, fatigability, weakness, and lack of endurance while standing and walking.  He also stated that he had flare ups about 1 to 3 times per month that last 1 to 2 days after prolonged standing or walking.  He was able to stand for 15 to 30 minutes and walk a quarter of a mile with orthotic inserts.  

Although there was objective evidence of tenderness bilaterally, there was no objective evidence of painful motion, swelling, instability, weakness, or abnormal weight bearing.  There was no evidence of malunion or nonunion of the tarsal or metatarsal bones, atrophy of the foot, and his gait was normal.  His right and left first metatarsophalangeal joint flexion was from 0 to 30 degrees and extension was from 0 to 80 degrees with no change in range of motion or pain on repetition.  Radiographic testing from this time did not show evidence of any significant soft tissue, osseous, or joint abnormality.  The Veteran stated that he was employed as a postal worker full time and that he lost 4 weeks in the previous 12 month period due to his bilateral foot disability.  The disabilities cause mild to moderate effects on most of his daily activities; however, there were severe effects on his ability to participate in sports.  

VA treatment records from January 2009 indicate that the Veteran reported pain in his bilateral heels and ankles.  

In a statement dated in March 2009, the Veteran's spouse indicated that after work, the family assists the Veteran getting in the house and taking off his shoes.  They also rub his feet and legs to try to help with the pain.  

The Veteran's supervisor also submitted a letter indicating that the Veteran has missed an "extreme" amount of work due to his disabilities.      

In November 2009, a podiatry progress note states that the Veteran's heels feel better after he received injections.  The impression was that the Veteran's bilateral plantar fasciitis had improved.  

During the July 2011 VA hearing, the Veteran testified that his feet have severe, throbbing pain all of the time.  He said they will loosen up if he gets up and walks, but first thing in the morning and evenings it is so bad he can hardly touch his feet.  After work, he mostly sits in a recliner.  He stated that he has had surgery on both feet, physical therapy, and shoe inserts.  Although he is able to walk, he has to stop and take breaks because his feet will hurt.  

During the VA examination in May 2012, the examiner noted that the Veteran does not have malunion or nonunion of the tarsal or metatarsal bones.  Additionally, the Veteran reported use of bilateral shoe insoles for comfort and support.  The examiner indicated that the Veteran is currently working for the Postal Service and has been transferred from a walking route to a car-driven postal route to decrease his ambulation due to ongoing foot pain.  The examiner opined that the Veteran's plantar fasciitis would be categorized as moderately severe.

Review of the record does not indicate that a 30 percent disability rating, for severe impairment, is warranted for this claim.  Although there is evidence that the Veteran underwent surgery, there is no indication of signs and symptoms of a muscle injury, such as fatigue, weakness, or impaired coordination.  See 38 C.F.R. § 4.56.  All of the other evidence of record indicates what may be characterized as moderately severe symptoms, at worst.  According to the two VA examination reports and the Veteran's testimony, the Veteran is able to walk on his own, although he wears shoe inserts.  Additionally, while there was tenderness, the VA examinations revealed there was no evidence of painful motion, swelling, instability, weakness, abnormal weight bearing, skin or vascular foot abnormality, malunion or nonunion of the tarsal or metatarsal bones, or muscle atrophy.  There is also no medical evidence of any fractures or dislocations of either foot.  Overall, the Board finds that the preponderance of the evidence in this case does not approach by analogy the definitions of a severe injury.

The weight of the evidence is also against a finding of a higher rating under any other Diagnostic Code.  There is no evidence of flatfoot, claw foot, or malunion or nonunion of the tarsal or metatarsal bones to warrant an increased rating under Diagnostic Codes 5276, 5278, or 5283, respectively.  Diagnostic Codes 5277, 5279, 5280, 5281, and 5282 do not provide for higher ratings.  

Additionally, as the Veteran has not demonstrated different levels of impairment throughout the period on appeal, a staged rating for these claims is not warranted.  Id.

Regarding the Veteran's statements, the examiners of record specifically noted the Veteran's complaints of pain.  However, the symptomatology of the Veteran's bilateral foot plantar fasciitis does not result in objective evidence of weakness, swelling, redness, fatigue, or lack of endurance.  C.F.R. §§ 4.40, 4.45 and DeLuca provide no basis for assignment of a higher rating for bilateral foot plantar fasciitis.

The Board also notes that it is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  Such is not the case with the Veteran's plantar fasciitis.  The symptoms associated with the Veteran's disability-namely pain-are contemplated in the application of Diagnostic Code 5284.  Any additional separate rating for a foot injury under another Diagnostic Code would result in double compensation for the same symptomology in violation of anti-pyramiding provisions.  38 U.S.C.A. § 1155, 38 C.F.R. § 4.14 (2015).

B. Right Knee Patellofemoral Syndrome

Throughout the period on appeal, the Veteran's right knee disability has been rated 10 percent disabling under 38 C.F.R. § 4.71a Diagnostic Codes 5099-5019.  As noted above, the second code in a hyphenated code is the diagnostic code by which the disability is evaluated.  

Diagnostic Code 5019 is rated as degenerative arthritis under 38 C.F.R. § 4.71a, Diagnostic Code 5003, which in turn is evaluated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint involved.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.

According to Diagnostic Code 5003, degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic code(s), an evaluation of 10 percent is applied for each major joint or group of minor joints affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations warrants a 20 percent evaluation.  X-ray evidence of involvement of two or more major joints or two or more minor joints warrants a 10 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2015).

Diagnostic Code 5256 addresses ankylosis of the knee and authorizes ratings from 30 to 60 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5256 (2015).

Diagnostic Code 5257 provides ratings for impairment of the knee that includes recurrent subluxation or lateral instability.  Slight recurrent subluxation or lateral instability of the knee is rated 10 percent disabling; moderate recurrent subluxation or lateral instability of the knee is rated 20 percent disabling; and severe recurrent subluxation or lateral instability of the knee is rated 30 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2015).

Diagnostic Code 5258 grants a 20 percent evaluation for dislocation of semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258 (2015).

Diagnostic Code 5259 grants a 10 percent evaluation for removal of semilunar cartilage that is symptomatic.  38 C.F.R. § 4.71a, Diagnostic Code 5259 (2015).

Diagnostic Code 5260, limitation of flexion of the leg, provides a 10 percent rating where flexion is limited to 45 degrees, a 20 percent rating where flexion is limited to 30 degrees, and a maximum 30 percent rating if flexion is limited to 15 degrees. See 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2015).

Diagnostic Code 5261, limitation of extension, of the leg provides a 10 percent rating if limited to 10 degrees, a 20 percent rating if limited to 15 degrees, a 30 percent rating if limited to 20 degrees, a 40 percent rating if limited to 30 degrees, and a 50 percent rating if limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261; see also 38 C.F.R. § 4.71, Plate II (2015) (showing normal flexion and extension as between 0 degrees and 140 degrees).

Under Diagnostic Code 5262, a 20 percent is assigned for moderate knee or ankle disability, a 30 percent rating is assigned for malunion with marked knee or ankle disability, and a 40 percent is assigned for nonunion of the tibia and fibula with loose motion and requiring a brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262 (2015).

During the VA examination in July 2008, the Veteran stated that he uses a brace for walking.  There were no constitutional symptoms of arthritis but he was limited to standing no more than 15 to 30 minutes at a time or walk more than a few yards due to right knee pain.  The Veteran indicated that his right knee gives way, is unstable, painful, stiff, and weak.  He denied episodes of dislocation, subluxation, or locking episodes.  Effusion is constant and it limits his range of motion.  He has flare-ups of pain every 1 to 2 months that last 1 to 2 days.  The Veteran's gait was noted to be antalgic with no evidence of abnormal weight bearing.  Range of motion testing found flexion to 110 degrees with pain at 75 degrees.  Extension was to 0 degrees with pain from 110 to 75 degrees.  There was no additional loss of range of motion on repetition.  The examiner indicated there was no loss of a bone or part of a bone, inflammatory arthritis, or joint ankylosis.  His right knee had crepitus, edema, effusion, tenderness, and painful movement.  There was no evidence of instability.  The examiner noted the Veteran's right knee surgery and stated that the Veteran's meniscus was surgically absent.  

The examiner diagnosed degenerative joint disease, chondromalacia, medial and lateral meniscus tears, and residuals of trauma and recent surgery.  He observed that the knee disability impacts the Veteran's mobility, ability to lift and carry, reaching, and causes a lack of stamina and pain.  He described the Veteran's knee disability as having mild to moderate effects on most activities of daily living but has a severe impact on his ability to exercise.   

VA treatment records show that the Veteran received a steroid injection in the right knee for short-term pain relief in October 2008.  In November 2008, the Veteran complained of knee pain after surgery, noting that he was having locking, giving away, and that the pain was aggravated by walking and sitting.  X-rays showed osteoarthritis of the right knee but there was no joint effusion, fracture, subluxation, or significant soft tissue abnormality.  Magnetic Resonance Imaging from December 2008 showed multiple meniscal cysts.  

Private treatment records dated in February 2009 show that the Veteran continued to complain of right knee pain that worsened with walking, going up and down steps, weightbearing, standing, stooping, and bending.  He also endorsed gross instability when not wearing his brace.  On physical examination, he had a positive pivot shift and positive McMurray's test.  [A positive McMurray's sign/test is a cartilage click during knee manipulation and indicates meniscus injury.  See Dorland's Illustrated Medical Dictionary 1917 (31st ed. 2007).]  There was stability to varus and valgus stress and he had full range of motion.   

In April 2009, the Veteran followed-up with his private practitioner after ACL reconstruction.  He indicated that he was doing extremely well and having minimal pain.  He also noted that he gained "quite a bit" of his stability back.  In August 2009, the Veteran reported that he was walking 8 hours a day at work up several hills.  He said he would notice some shifting in the knee when he occasionally steps in a hole but that most of the time when he begins his activities he is pain free.  By the end of an 8-hour shift, he does have some chronic arthritic pain that he was treating with ibuprofen.  The examiner noted that the Veteran had stability to varus and valgus stress, no hike of extension.  He also had full range of motion.  The physician reviewed arthroscopic pictures showing chondromalacia patella that was likely causing his pain.  

VA treatment records from November 2009 indicate that the Veteran was being seen for his fourth of five injections for his right knee pain.  In October 2010, the Veteran received his fifth injection.  No erythema or effusion was noted in the lower extremities and the Veteran's lower extremity range of motion was "grossly intact".  

Private treatment records from June 2011 indicate that the Veteran complained of increasing lateral knee pain.  Examination of the right knee revealed negative Lachman and full range of motion but he had some tenderness to palpation over the lateral collateral ligament.  

During the VA hearing in July 2011, the Veteran testified that he had 2 knee surgeries since July 2008.  He noted that he goes to the VA every 6 months for injections, including steroid injections.  He said he was placed on a permanent restriction preventing him from walking for more than 5 minutes at a time, which he fears may cost him his job.  His knee pain prevents him from walking any distance and climbing hills.  He is limited in his recreational activities due to constant pain.  He is limited to lifting 20 pounds.  Additionally, sitting aggravates his knee, causing stiffness and severe pain.    

On VA examination in May 2012, the Veteran reported that his knee flares after standing 30 minutes or ambulating one-eighth of a mile.  Range of motion testing showed flexion to 130 degrees, with pain at 130 degrees, and extension to 0 degrees with no objective evidence of painful motion.  There was no loss of range of motion on repetition.  The examiner noted that the Veteran has less movement than normal, pain on movement, disturbance of locomotion, interference with sitting, standing and weight-bearing, and crepitus in the right knee.  There was no tenderness or pain to palpation for the right knee.  Strength testing and joint stability testing was normal.  The examiner stated there was no evidence of recurrent patellar subluxation or dislocation.  The Veteran denied any tibial and/or fibular impairment.  The Veteran had a meniscectomy in 2009 with residual decreased range of motion and associated crepitus.  Although the Veteran has a scar related to knee surgery, it is not noted to be painful, unstable, or greater than 39 square centimeters.  The Veteran uses a knee brace for ambulation.  Degenerative or traumatic arthritis was not documented on imaging studies.  There is no x-ray evidence of patellar subluxation.  The Veteran is employed full-time for the Postal Service but was transferred from a walking route to a car driven route to decrease his ambulation due to ongoing foot and knee pain.  The Veteran also stated that he had subluxations before his knee surgery in 2009 but there are current no subluxations.  

Based on the above, a rating in excess of 10 percent is not warranted for the Veteran's service-connected right knee chondromalacia patella. 

To warrant an increased rating of 20 percent for disability of the right knee under the applicable diagnostic codes, there would need to be evidence of limitation of flexion to 30 degrees or limitation of extension to 15 degrees.  However, range of motion findings during the appeal period discussed above shows that the range of motion of the right leg is regularly described as normal and at worst was from 0 to 75 degrees.  Consequently, a rating in excess of 10 percent is not warranted for either flexion or extension of the right knee under the schedular criteria for limitation of motion.  

Additionally, because there is no evidence of ankylosis, instability, subluxation, dislocation of semi-lunar cartilage, or malunion of the tibia and fibula, a higher evaluation is not warranted under another diagnostic code for either knee.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5257, 5258, 5262.

As previously noted, when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements and 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, as VA evaluations did not note any additional functional impairment after repetitive testing, a rating in excess of 10 percent is not warranted for the right knee disability under 38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.

In VAOPGCPREC 23-97, the VA General Counsel concluded that a claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003-5010, 5257 (2015).  In this case, however, there is no medical evidence of knee arthritis or instability.  See Owens v. Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. App. 36 (1994) (Observing that it is the Board's responsibility to evaluate the probative value of all evidence presented).  It is true that the Veteran has endorsed instability of knee.  However, after considering those statements, and conducting the necessary testing, the examiners have consistently found that there is no medical evidence of instability.  Those medical findings outweigh the Veteran's lay observation of the sensation of instability.  Consequently, a separate compensable evaluation is not warranted for instability and loss of motion of the right knee.

Finally, as neither limitation of flexion nor limitation of extension of the right knee is severe enough, by itself, to warrant a compensable evaluation under the rating schedule, a higher rating is also not warranted for either knee disability based on VAOPGCPREC 9-04; 69 Fed. Reg. 59990 (2004), which involves rating compensable limitation of flexion and extension of the leg as separate disabilities under Diagnostic Codes 5260 and 5261.

C. Other Considerations

The Board acknowledges the Veteran's assertions that he experiences pain in his feet and right knee.  The Veteran, as a lay person, is competent to provide evidence of how his bilateral plantar fasciitis and right knee bursitis affects his everyday life.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (finding lay testimony competent when it concerns features or symptoms of injury or illness).  The Board acknowledges that medical records associated with the claims file reflect numerous complaints of pain.  While the Board finds the Veteran credible, VA must consider only the factors enumerated in the rating criteria and other applicable regulations to rate a disability.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).  As discussed above, the claimed symptoms for each service-connected disability are encompassed by the assigned ratings, and the evidence does not otherwise show that the Veteran is entitled to higher ratings.

The Board also should consider whether an extraschedular rating is available under 38 C.F.R. § 3.321(b)(1), see Thun v. Peake, 22 Vet. App. 111 (2008), for these increased rating claims.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

There is a three-step inquiry for determining whether a claimant is entitled to an extraschedular rating.  Thun, 22 Vet. App. at 115.  In Thun, the Court clarified the analytical steps necessary to determine whether referral for such consideration is warranted.  A determination of whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology first must be made by the RO or Board.  If the rating criteria are inadequate, the RO or Board must proceed to determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.

The schedular evaluations in this case are adequate.  A rating in excess of that assigned is provided in the rating schedule for the service-connected disabilities at issue, but the medical evidence discussed above reflects that the disabilities do not show the symptomatology warranting a higher rating.  See 38 C.F.R. § 4.1 (2015).  There is also no evidence of frequent periods of hospitalization due to any service-connected disability.  Consequently, the Board finds that the criteria for referral for the assignment of an extraschedular evaluation for bilateral knee disability during the appeal period pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

The Board also notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all of the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating for compensation purposes based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record or the appellant.  In this case, the appellant has not filed a claim for TDIU, and such has not been raised by the record.  In fact, it was noted during the VA evaluations in May 2012 that the Veteran is working full-time for the Postal Service.  Consequently, a TDIU issue is not before the Board.

The Board finds that the preponderance of the evidence weighs against the Veteran's increased rating claims denied herein.  Consequently, the benefit-of-the-doubt rule does not apply; and entitlement to higher initial ratings for the disabilities at issue is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; 4.3; Gilbert, 1 Vet. App. at 55.


ORDER

A rating in excess of 20 percent for left foot plantar fasciitis with degenerative joint disease of the first metatarsophalangeal joint is denied.

A rating in excess of 20 percent for right foot plantar fasciitis with degenerative joint disease of the first metatarsophalangeal joint is denied.

A rating in excess of 10 percent for right knee patellofemoral syndrome is denied.




____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


